SETTLEMENT AGREEMENT AND RELEASE


This Settlement Agreement and Release (the “Agreement”) is entered into on the
effective date of August 31, 2010, by and between Tactical Air Defense Services,
Inc., a Nevada corporation (“TADS”) and M&M Aircraft Acquisitions, Inc., a
Delaware corporation (“M&M”) (together, the “Parties”).


WHEREAS, TADS and M&M are engaged in litigation in the action styled Tactical
Air Defense Services, Inc., et. al v. Mark Daniels, et. al, Palm Beach County
Circuit Court, Case No.: 502010CA005988XXXXAN (“the Litigation”);


WHEREAS, the Parties desire to settle all claims, disputes, controversies, and
differences between them, including, without limitation, those arising out of
and related to the Litigation;


NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:


1.  
Transfer of Interest in AeroVision, LLC and Completion of CAD Contract:  The
Parties hereby agree to the following terms and obligations with respect to
AeroVision, LLC and its contractual option with the Minister of Public Works and
Government Services, Canada, acting through Crown Assets Distribution (“CAD”) to
purchase certain assets of CAD:



(a)  
Upon execution of this Agreement, M&M hereby agrees to transfer and turnover
100% of its interest in AeroVision, LLC, which interest is equal to sixty (60%)
of AeroVision, LLC, to a designee (the “Designee”) of TADS, which Designee shall
be determined at the sole discretion of TADS, under the following terms:



 
(i)
The Designee shall pay to M&M $330,000 simultaneous with payment of first funds
to CAD for the CAD assets the Designee intends to purchase;



 
(ii)
The Designee shall pay to M&M an additional $161,000.00 within ten (10) business
days of payment of first funds to CAD for the CAD assets the Designee intends to
purchase;



 
(iii)
The Designee shall pay to Daniel McCue $39,000.00 immediately upon the
Designee’s successful possession in the United States of America of the CAD
assets it intends to purchase;



 
(iv)
The Designee shall further issue a promissory note memorializing its obligation
to pay M&M an additional $600,000 within 30 calendar days of the Designee’s
successful possession in the United States of America of the CAD assets the
Designee purchases, provided there are no competing claims by third-parties in
connection with any monies claimed to have been paid by M&M or in connection
with any of the CAD assets.



(b)  
Notwithstanding the foregoing provisions, the total funds to be paid to M&M by
the Designee shall be verified and documented by M&M to the reasonable
satisfaction of TADS and the Designee, such that M&M is determined to have
actually paid as follows: (i) $600,000 to Daniel McCue for his entire interest
in AeroVision, LLC, (ii) $161,000 to Daniel McCue as partial payment of a
consulting agreement between M&M and McCue, and (iii) $330,000 in interest to
M&M’s lenders, provided, however, that in no event shall the total payments be
more that $1,091,000.



(c)  
In addition, immediately upon the Designee’s successful possession in the United
States of America of the CAD assets it intends to purchase, the Designee agrees
to transfer to M&M, the fully-paid-for title to one such F-5 aircraft including
2 engines, which aircraft and engines shall be determined at the sole discretion
of TADS and the Designee, as well as the parts, at no cost to M&M, necessary to
bring said aircraft to operating condition, provided however, the responsibility
and expenses related to moving and importing said aircraft, engines, and parts,
shall be the sole obligation of M&M.



2.  
Contingency:  The above provisions of Paragraph 1 of this Agreement
notwithstanding, the Parties acknowledge that the terms of this Agreement are
contingent upon the agreement of Daniel McCue and Robert Davis to facilitate the
closing and purchase of the CAD assets by the Designee. In the event that Daniel
McCue and/or Robert Davis fail or refuse to reach such agreement and fail or
refuse to facilitate the closing and purchase of the CAD assets by the Designee,
the Parties hereby acknowledge and agree that this Agreement and all of the
terms and obligations herein shall be null and void and of no binding effect.



3.  
Release by M&M: Subject to and without waiver of the obligations set forth
herein, M&M and each of its parent, subsidiaries, predecessors, affiliates,
successors and assigns, hereby releases and discharges TADS and each of its
parent, subsidiaries, predecessors, affiliates, successors, assigns, present and
former principals, officers, directors, shareholders, owners, partners, agents,
attorneys and employees (collectively the “TADS Releasees”) from any and all
claims, damages, demands, actions or causes of action of any kind, whether known
or unknown, that were or that could have been asserted by M&M against TADS as of
the effective date of this Agreement.



4.  
Release by TADS: Subject to and without waiver of the obligations set forth
herein, TADS hereby releases and discharges M&M and each of its parent,
subsidiaries, predecessors, affiliates, successors and assigns (the “M&M
Releasees”) from any and all claims, damages, demands, actions or causes of
action of any kind, known or unknown that were or that could have been asserted
by TADS against the M&M as of the effective date of this Agreement, provided,
however, that the Parties acknowledge and agree that the foregoing release does
not encompass or extend to either Mark Daniels, Victor Miller, Marc Shubin, or
Daniels Hodges, or in connection with any claims by TADS arising out of or in
connection with any defamatory, libelous or slanderous internet or blog
postings, communications, or statements.



5.  
Dismissal of Litigation; Specific Performance and Enforcement:  Within five (5)
business days of the completion of the terms and obligations set forth in
Paragraph 1 of this Agreement, TADS and M&M agree to the dismissal, with
prejudice, of all of the claims asserted in the Litigation by TADS against M&M
and Alex Baranov.  The Parties acknowledge and agree that this Settlement
Agreement and Release shall not apply to or release any of the claims asserted
by TADS against the other parties to the Litigation.  The Parties further agree
and consent to the entry of injunctive relief and specific enforcement in the
event of any breach of the terms of the Settlement Agreement and Release, and
further acknowledge and agree that the non-breaching party shall suffer
irreparable injury and lacks an adequate remedy at law in the event the
breaching party’s actions are not immediately enjoined.



6.  
Attorney’s Fees and Costs:  The Parties shall bear their own expenses, including
specifically any attorney’s fees or costs, incurred in connection with the
Litigation and the negotiation and execution of this Agreement and all other
agreements and documents necessary to effectuate the Parties’ settlement.



7.  
No Admission of Liability:  The Parties acknowledge and agree that this
Agreement does not constitute an admission by any of the Parties, express or
implied, of any violation of any federal, state, or local statute or regulation,
of any liability under common law, or of any other wrongdoing, and that the
above consideration is made in the compromise of disputed claims, and that said
consideration is not to be construed as an admission of any liability therefore,
such liability having been expressly denied.



8.  
Applicable Law:  This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of Florida.



9.  
Parties Affected:  This Agreement shall be binding upon and inure to the benefit
of the Parties, their predecessors and successors, and their past and present
agents, officers, directors, insurers, shareholders, employees, partners,
attorneys, affiliates, representatives, spouses, trustees, heirs, and assigns of
the Parties.



10.  
Warranties:  Each Party warrants (a) that the person executing this Agreement on
behalf each Party hereto has the authority to do so; (b) that no other person or
entity has any interest in the claims, demands, obligations or causes of action
referred to in this Agreement; and (c) that the matters being released pursuant
to this Agreement have not been assigned or otherwise transferred to any other
person or entity.



11.  
Indemnification:  M&M agrees to indemnify TADS and its Designee from any claims,
demands, obligations or causes of action by any third-party in connection with
the subject matter of this Agreement or the duties and obligations of the
parties to this Agreement.



12.  
Acknowledgment of Terms:  The Parties have read and understand the terms of this
Agreement, have consulted with their respective counsel, and understand and
acknowledge the significance and consequence of each such term.



13.  
Representation by Counsel:  The Parties acknowledge and agree that they enter
into this Agreement after having received full advice from counsel of their
choice with respect to this Agreement and all other matters related thereto.



14.  
Execution of Documents:  This Agreement may be executed in counterparts, that
is, all signatures need not appear on the same copy.  All such executed copies
shall together constitute the complete Agreement.



IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the date first written above.




Tactical Air Defense Services,
Inc.                                                                                     M&M
Aircraft Acquisitions, Inc






By:  _________________________________                                                                           By:  _________________________________


Name:                      _______________________________                                                                Name:  ______________________________


Its:  __________________________________                                                                           Its:  _________________________________






